DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 02/23/2022.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 9 have been considered but are moot because the new ground of rejection does not rely on any of the newly cited references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2003/0177000) in view of Yamagami et al. (US 2016/0371254).
Regarding Claim 1, Mao et al teaches a non-transitory computer readable storage medium having stored therein a program that causes a computer to execute a process comprising: referring to a storage unit that stores therein a plurality of words satisfying a semantic similarity criterion in association with a group of the words (The lexical database is used for meaning expansion and word sense disambiguation of the given words. Word sense of a word refers to a particular meaning of the word) (page 5, paragraph [0050]); extracting a word included in any group (Thereafter, word sense disambiguation is done at 104 i.e. for each word, the most relevant word sense is determined) (page 5, paragraph [0052]); first generating a vector in accordance with the any group on a basis of a vector of the word extracted among obtained vectors of the words (This is done by finding out support for all the definition vectors for all the words and keeping the most relevant definition vector for each word based on their support. By way of an example, let us assume that there are five words, each with three word senses. This results in a total of fifteen definition vectors. However, there will be just one definition vector for each word after word sense disambiguation at 104 i.e. five definition vectors) (page 5, paragraph [0052]); referring to the storage unit that stores therein an explanation of each semantics of a word including plural semantics in association with the word (The lexical database is used for meaning expansion and word sense disambiguation of the given words. Word sense of a word refers to a particular meaning of the word) (page 5, paragraph [0050]); identifying a vector of a word included in an explanation of any semantics of the word extracted among the obtained vectors of the words (In this case, all the features (word senses augmented with other semantically related words and phrases such as hypernyms, hyponyms etc.) of one definition vector are matched with all the features of the other definition vector) (page 5, paragraph [0052]); and second generating a vector in accordance with the any semantics on a basis of the identified vector and the generated vector (The definition vector with the highest support amongst the three definition vectors is then chosen to be the most relevant definition vector for this word) (page 5, paragraph [0052]).
Mao et al fails to teach obtaining vectors of a plurality of words included in text data that is an explanation of a semantics of a first word.
Yamagami et al teaches obtaining vectors of a plurality of words included in text data that is an explanation of a semantics of a first word (the semantic vector learner 204 receives a given word with the text data in the text corpus as a teacher signal, modifies the weighting matrix of the neural network such that the appearance probability of words prior to and subsequent to that input word becomes higher, thereby learning the semantic vector to be assigned to that word. From among multiple words included in the text corpus, words having word strings appearing prior thereto or subsequent thereto and being mutually similar to each other in meaning may be naturally similar in semantic vector that are learned. This is because the learning process is performed based on the distribution hypothesis that words similar to each other in meaning appear in similar contexts) (page 9, paragraph [0140]).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have combined the teachings of Mao with the teachings of Yamagami to achieve higher accuracy and relevance in semantic searches in determining whether words are similar in meaning.
Regarding Claim 2, Mao et al teaches the non-transitory computer readable storage medium, wherein the second generating generates a vector of a group of a first word and a second words by calculating a normal vector on a basis of a vector of the first word and vectors of a plurality of the second words that are synonyms for the first word (each of the word senses generated at 102, is augmented at 103, by words that are semantically related to the word sense e.g. synonyms, hypernyms, hyponyms, meronyms, metonyms, troponyms) (page 5, paragraphs [0051]-[0052]).
Regarding Claim 3, Mao et al teaches the non-transitory computer readable storage medium, wherein the identifying identifies vectors of a plurality of third words included in an explanation of a first semantics of the first word (After generating word senses for all the words in the input cluster, definitions of the words are further expanded using semantic relations. To do this, each of the word senses generated at 102, is augmented at 103, by words that are semantically related to the word sense e.g. synonyms, hypernyms, hyponyms, meronyms, metonyms, troponyms) (page 5, paragraph [0051]), and the second generating generates a vector in accordance with the first semantics of the first word on a basis of a vector of a group of the first word and the second words (This is done by finding out support for all the definition vectors for all the words and keeping the most relevant definition vector for each word based on their support. By way of an example, let us assume that there are five words, each with three word senses. This results in a total of fifteen definition vectors. However, there will be just one definition vector for each word after word sense disambiguation at 104 i.e. five definition vectors) (page 5, paragraph [0052]), and on a basis of vectors of the third words (the support for a word sense can be defined as the number of definition vectors which are similar to the definition vector corresponding to this word sense, from among the twelve other definition vectors relating to the remaining four words) (page 5, paragraph [0052]).
Regarding Claim 4, Mao et al teaches the non-transitory computer readable storage medium, the process further comprising storing a word, a semantics of the word, and a vector in accordance with the semantics, which are associated with each other, in the storage unit (all possible senses of all the words inputted are generated at 102, using the lexical database. One of the possible lexical databases is WordNet (a lexical reference system developed by the Cognitive Science Laboratory of Princeton University). WordNet is a reference system in which words are organized in synonym sets, each representing one underlying lexical concept. There are cross-linkages linking the synonym sets, taking into account different relations (like synonyms, hypernyms, hyponyms, meronyms, metonyms, and troponyms). It is also used to find support of various words in various definition vectors; and also to find appropriate words that best describe the extracted dominant concepts) (page 5, paragraph [0049]-[0050], determining a semantics of a target word for vector identification when the target word is received, and identifying a vector of the target word on a basis of a determination result and the storage unit (If one or more dominant concept is found at 109, the lexical database is used to generate a term for each of these dominant concepts. For each of these dominant concepts, the set of terms corresponding to the group of definition vectors that corresponds to the concept is retrieved) (page 6, paragraph [0060]).
Claims 5 and 9 are rejected for the same reason as claim 1.
Claims 6 and 10 are rejected for the same reason as claim 2.
Claims 7 and 11 are rejected for the same reason as claim 3.
Claims 8 and 12 are rejected for the same reason as claim 4.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2017/0308523) discloses classifying text messages, such a social media messages into sentiment valence categories.
Yamagami et al. (US 2018/0267961) discloses controlling a device based on acquired text data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672